OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2010 Estimated average burden hours per response: 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-08355 Wells Family of Real Estate Funds (Exact name of registrant as specified in charter) 6200 The Corners ParkwayNorcross, Georgia (Address of principal executive offices) (Zip code) Jill W. Maggiore Wells Asset Management, Inc.6200 The Corners ParkwayNorcross, Georgia 30092 (Name and address of agent for service) Registrant's telephone number, including area code:(770) 449-7800 Date of fiscal year end:December 31, 2009 Date of reporting period: September 30, 2009 Form N-Q is to be used by management investment companies other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments. WELLS DOW JONES U.S. REIT INDEX FUND SCHEDULE OF INVESTMENTS September 30, 2009 (Unaudited) COMMON STOCKS - 99.7% Shares Value DIVERSIFIED - 9.7% Colonial Properties Trust $ Cousins Properties, Inc. Liberty Property Trust PS Business Parks, Inc. Vornado Realty Trust Washington Real Estate Investment Trust INDUSTRIAL - 6.0% AMB Property Corp. DCT Industrial Trust, Inc. DuPont Fabros Technology, Inc. (a) EastGroup Properties, Inc. First Industrial Realty Trust, Inc. First Potomac Realty Trust ProLogis OFFICE - 17.9% Alexandria Real Estate Equities, Inc. BioMed Realty Trust, Inc. Boston Properties, Inc. Brandywine Realty Trust Corporate Office Properties Trust Digital Realty Trust, Inc. Douglas Emmett, Inc. Duke Realty Corp. Highwoods Properties, Inc. HRPT Properties Trust Kilroy Realty Corp. Mack-Cali Realty Corp. Parkway Properties, Inc. SL Green Realty Corp. RESIDENTIAL - 16.1% American Campus Communities, Inc. Apartment Investment & Management Co. - Class A AvalonBay Communities, Inc. BRE Properties, Inc. Camden Property Trust Education Realty Trust, Inc. Equity Lifestyle Properties, Inc. Equity Residential Essex Property Trust, Inc. Home Properties, Inc. Mid-America Apartment Communities, Inc. Post Properties, Inc. Sun Communities, Inc. UDR, Inc. WELLS DOW JONES U.S. REIT INDEX FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 99.7% (Continued) Shares Value RETAIL - 23.6% Acadia Realty Trust $ Alexander's, Inc. (a) CBL & Associates Properties, Inc. Cedar Shopping Centers, Inc. Developers Diversified Realty Corp. Equity One, Inc. Federal Realty Investment Trust Inland Real Estate Corp. Kimco Realty Corp. Kite Realty Group Trust Macerich Co. (The) Pennsylvania Real Estate Investment Trust Ramco-Gershenson Properties Trust Regency Centers Corp. Saul Centers, Inc. Simon Property Group, Inc. Tanger Factory Outlet Centers, Inc. Taubman Centers, Inc. Weingarten Realty Investors SPECIALIZED - 26.4% Ashford Hospitality Trust, Inc. (a) DiamondRock Hospitality Co. (a) Extra Space Storage, Inc. FelCor Lodging Trust, Inc. HCP, Inc. Health Care REIT, Inc. Healthcare Realty Trust, Inc. Hersha Hospitality Trust Hospitality Properties Trust Host Hotels & Resorts, Inc. LaSalle Hotel Properties Nationwide Health Properties, Inc. Public Storage, Inc. Senior Housing Properties Trust Sovran Self Storage, Inc. Sunstone Hotel Investors, Inc. (a) Universal Health Realty Income Trust U-Store-It Trust Ventas, Inc. TOTAL COMMON STOCKS(Cost$177,649,219) $ WELLS DOW JONES U.S. REIT INDEX FUND SCHEDULE OF INVESTMENTS (Continued) CASH EQUIVALENTS - 0.1% Shares Value First American Treasury Obligations Fund - Class Y, 0.00%(b) (Cost $183,749) $ TOTAL INVESTMENTS AT VALUE - 99.8% (Cost $177,832,968) $ OTHER ASSETS IN EXCESS OF LIABILITIES -0.2% NET ASSETS - 100.0% $ (a) Non-income producing security. (b) Variable rate security.The rate shown is the 7-day effective yield as of September 30, 2009. See accompanying notes to schedules of investments. WELLS DOW JONES GLOBAL RESI INDEX FUND SCHEDULE OF INVESTMENTS September 30, 2009 (Unaudited) COMMON STOCKS - 99.8% Shares Value AUSTRALIA - 10.3% Abacus Property Group (a) $ Ardent Leisure Group (a) Astro Japan Property Trust (a) Bunnings Warehouse Property Trust (a) Centro Properties Group (a) (b) CFS Retail Property Trust (a) Commonwealth Property Office Fund (a) Dexus Property Group (a) Goodman Group (a) GPT Group (a) GPT Group - In Specie (a) (b) – ING Industrial Fund (a) ING Office Fund (a) Macquarie CountryWide Trust (a) Macquarie Office Trust (a) Westfield Group (a) AUSTRIA - 1.5% Atrium European Real Estate Ltd. (a) (b) CA Immobilien Anlagen AG (a) (b) IMMOEAST AG (a) (b) Immofinanz Immobilien Anlagen AG (a) (b) BELGIUM - 0.6% Befimmo S.C.A. (a) Cofinimmo (a) BRAZIL - 0.9% BR Malls Participacoes SA (b) Cyrela Brazil Realty SA Empreendimentos e Participacoes CANADA - 4.2% Artis Real Estate Investment Trust Boardwalk Real Estate Investment Trust Brookfield Asset Management, Inc. - Class A Calloway Real Estate Investment Trust Canadian Apartment Properties Real Estate Investment Trust Canadian Real Estate Investment Trust Chartwell Seniors Housing Real Estate Investment Trust Extendicare Real Estate Investment Trust First Capital Realty, Inc. Gazit America, Inc. (a) (b) – H&R Real Estate Investment Trust Primaris Retail Real Estate Investment Trust RioCan Real Estate Investment Trust WELLS DOW JONES GLOBAL RESI INDEX FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 99.8% (Continued) Shares Value FRANCE - 6.1% Fonciere des Regions (a) $ Gecina SA (a) Klepierre (a) Societe Immobiliere de Location pour l'Industrie et le Commerce (Silic) (a) Unibail-Rodamco (a) GERMANY - 0.2% IVG Immobilien AG (a) (b) HONG KONG - 6.4% Champion Real Estate Investment Trust (a) Chinese Estates Holdings Ltd. (a) GZI Real Estate Investment Trust (a) Hang Lung Group Ltd. (a) Hang Lung Properties Ltd. (a) Henderson Land Development Co. Ltd. (a) 11 72 Hongkong Land Holdings Ltd. Hysan Development Co. Ltd. (a) Kerry Properties Ltd. (a) Link REIT (The) (a) Prosperity REIT (a) Wheelock and Co. Ltd. (a) ITALY - 0.1% Beni Stabili S.p.A. (a) JAPAN - 10.3% AEON Mall Co. Ltd. (a) DA Office Investment Corp. (a) 14 DAIBIRU CORP. (a) Frontier Real Estate Investment Corp. (a) 8 Fukuoka REIT Corp. (a) 5 Global One Real Estate Investment Co. Ltd. (a) 6 Hankyu REIT, Inc. (a) 5 HEIWA REAL ESTATE CO. LTD. (a) Japan Excellent, Inc. (a) 8 Japan Hotel and Resort, Inc. (a) 4 JAPAN OFFICE Investment Corp. (a) 9 Japan Prime Realty Investment Corp. (a) 36 Japan Real Estate Investment Corp. (a) 25 Japan Retail Fund Investment Corp. (a) 22 Kenedix Realty Investment Corp. (a) 12 Mitsui Fudosan Co. Ltd. (a) MORI HILLS REIT INVESTMENT CORP. (a) 6 MORI TRUST Sogo Reit, Inc. (a) 6 Nippon Building Fund, Inc. (a) 31 Nippon Commercial Investment Corp. (a) 15 Nippon Residential Investment Corp. (a) 15 Nomura Real Estate Office Fund, Inc. (a) 17 WELLS DOW JONES GLOBAL RESI INDEX FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 99.8% (Continued) Shares Value JAPAN - 10.3% (Continued) NTT URBAN DEVELOPMENT CORP. (a) 61 $ ORIX JREIT, Inc. (a) 14 Premier Investment Co. (a) 8 Shoei Co. Ltd. (a) SURUGA CORP. (a) (b) – TOC Co. Ltd. (a) TOKYU LAND CORP. (a) TOKYU REIT, Inc. (a) 10 Top Reit, Inc. (a) 9 United Urban Investment Corp. (a) 12 MALAYSIA - 0.2% KLCC Property Holdings Berhad (a) SP Setia Berhad (a) Starhill Real Estate Investment Trust NETHERLANDS - 1.7% Corio NV (a) Eurocommercial Properties NV (a) VastNed Retail NV (a) NEW ZEALAND - 0.4% AMP NZ Office Trust (a) Goodman Property Trust (a) ING Property Trust (a) Kiwi Income Property Trust (a) PHILIPPINES - 0.5% Ayala Land, Inc. (a) Robinsons Land Corp. (a) SM Prime Holdings, Inc. (a) POLAND - 0.3% Echo Investment SA (a) (b) Globe Trade Centre SA (a) (b) SINGAPORE - 3.5% Ascendas Real Estate Investment Trust (A-REIT) (a) Cambridge Industrial Trust (a) CapitaCommercial Trust (a) CapitaLand Ltd. (a) CapitaMall Trust (a) Frasers Commercial Trust (a) Guocoland Ltd. (a) Mapletree Logistics Trust (a) Singapore Land Ltd. (a) Starhill Global REIT (a) Suntec Real Estate Investment Trust (a) WELLS DOW JONES GLOBAL RESI INDEX FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 99.8% (Continued) Shares Value SINGAPORE - 3.5% (Continued) United Industrial Corp. Ltd. (a) $ SOUTH AFRICA - 0.3% Capital Property Fund (a) Fountainhead Property Trust (a) Hosken Consolidated Investments Ltd. (a) (b) SA Corporate Real Estate Fund (a) Sycom Property Fund (a) SPAIN - 0.0% Martinsa-Fadesa SA (b) 49 SWEDEN - 0.7% Castellum AB (a) Fabege AB (a) Kungsleden AB (a) SWITZERLAND - 0.8% PSP Swiss Property AG (a) (b) Swiss Prime Site AG (a) (b) TURKEY - 0.0% Is Gayrimenkul Yatirim Ortakligi AS (a) UNITED KINGDOM - 7.4% Big Yellow Group plc (a) (b) British Land Co. plc (a) Capital & Regional plc (a) Derwent London plc (a) Grainger plc (a) Great Portland Estates plc (a) Hammerson plc (a) Land Securities Group plc (a) Liberty International plc (a) Minerva plc (a) (b) Quintain Estates & Development plc (a) (b) Segro Plc (a) Shaftesbury plc (a) Workspace Group plc (a) UNITED STATES - 43.4% Acadia Realty Trust Alexander's, Inc. (b) Alexandria Real Estate Equities, Inc. AMB Property Corp. American Campus Communities, Inc. Apartment Investment & Management Co. - Class A Ashford Hospitality Trust, Inc. (b) AvalonBay Communities, Inc. WELLS DOW JONES GLOBAL RESI INDEX FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 99.8% (Continued) Shares Value UNITED STATES - 43.4% (Continued) BioMed Realty Trust, Inc. $ Boston Properties, Inc. Brandywine Realty Trust BRE Properties, Inc. Brookfield Properties Corp. Camden Property Trust CBL & Associates Properties, Inc. Cedar Shopping Centers, Inc. Colonial Properties Trust Corporate Office Properties Trust Cousins Properties, Inc. DCT Industrial Trust, Inc. Developers Diversified Realty Corp. DiamondRock Hospitality Co. (b) Digital Realty Trust, Inc. Douglas Emmett, Inc. Duke Realty Corp. DuPont Fabros Technology, Inc. (b) EastGroup Properties, Inc. Education Realty Trust, Inc. Equity Lifestyle Properties, Inc. Equity One, Inc. Equity Residential Essex Property Trust, Inc. Extra Space Storage, Inc. Federal Realty Investment Trust FelCor Lodging Trust, Inc. First Industrial Realty Trust, Inc. First Potomac Realty Trust Forest City Enterprises, Inc. - Class A HCP, Inc. Health Care REIT, Inc. Healthcare Realty Trust, Inc. Hersha Hospitality Trust Highwoods Properties, Inc. Home Properties, Inc. Hospitality Properties Trust Host Hotels & Resorts, Inc. HRPT Properties Trust Inland Real Estate Corp. Kilroy Realty Corp. Kimco Realty Corp. Kite Realty Group Trust LaSalle Hotel Properties Liberty Property Trust Macerich Co. (The) Mack-Cali Realty Corp. Mid-America Apartment Communities, Inc. Nationwide Health Properties, Inc. Parkway Properties, Inc. WELLS DOW JONES GLOBAL RESI INDEX FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 99.8% (Continued) Shares Value UNITED STATES - 43.4% (Continued) Pennsylvania Real Estate Investment Trust $ Post Properties, Inc. ProLogis PS Business Parks, Inc. Public Storage, Inc. Ramco-Gershenson Properties Trust Regency Centers Corp. Saul Centers, Inc. Senior Housing Properties Trust Simon Property Group, Inc. SL Green Realty Corp. Sovran Self Storage, Inc. Sun Communities, Inc. Sunstone Hotel Investors, Inc. (b) Tanger Factory Outlet Centers, Inc. Taubman Centers, Inc. TravelCenters of America LLC (b) 30 UDR, Inc. Universal Health Realty Income Trust U-Store-It Trust Ventas, Inc. Vornado Realty Trust Washington Real Estate Investment Trust Weingarten Realty Investors TOTAL COMMON STOCKS(Cost$33,791,595) $ TOTAL INVESTMENTS AT VALUE - 99.8% (Cost $33,791,595) $ OTHER ASSETS IN EXCESS OF LIABILITIES -0.2% NET ASSETS - 100.0% $ (a) Fair value priced (Note 1).Fair valued securities totaled $13,356,871at September 30, 2009, representing 50.3%of net assets. (b) Non-income producing security. See accompanying notes to schedules of investments. WELLS FAMILY OF REAL ESTATE FUNDS NOTES TO SCHEDULES OF INVESTMENTS September 30, 2009 (Unaudited) 1. Securities valuation The portfolio securities of the Wells Dow Jones U.S. REIT Index Fund (the “REIT Index Fund”) and the Wells Dow Jones Global RESI Index Fund (the “Global Index Fund”) are valued as of the close of the regular session of trading on the New York Stock Exchange (“NYSE”) (normally 4:00 p.m., Eastern time) as follows:(1) securities which are traded on stock exchanges are valued at their last reported sale price as of the regular session of trading on the NYSE on the day the securities are being valued, or, if not traded on a particular day, at the closing bid price, (2) securities quoted by NASDAQ are valued at the NASDAQ Official Closing Price, (3) securities traded in the over-the-counter market are valued at their last sale price (or, if the last sale price is not readily available, at the last bid price as quoted by brokers that make markets in the securities) as of the close of the regular session of trading on the NYSE on the day the securities are being valued, (4) securities which are traded both in the over-the-counter market and on a stock exchange are valued according to the broadest and most representative market, and (5) securities and other assets for which market quotations are not readily available or are considered to be unreliable due to significant market or other events are valued at their fair value as determined in good faith in accordance with consistently applied procedures established by and under the general supervision of the Board of Trustees.Because the value of foreign securities may be materially affected by events occurring before the Global Index Fund’s pricing time but after the close of the primary markets or exchanges on which such securities are traded, its portfolio securities may be priced at their fair value as determined by an independent pricing service approved by the Board of Trustees.As a result, the prices of securities used to calculate the Global Index Fund’s net asset value per share may differ from quoted or published prices for the same securities.Foreign securities are translated from the local currency into U. S. dollars using currency exchange rates supplied by a quotation service.Short-term instruments (those with remaining maturities of 60 days or less) may be valued at amortized cost, which approximates market value. Accounting principles generally accepted in the United States (“GAAP”) establish a single authoritative definition of fair value, set out a framework for measuring fair value and require additional disclosures about fair value measurements. Various inputs are used in determining the value of each of the Fund’s investments.These inputs are summarized in the three broad levels listed below: · Level 1 – quoted prices in active markets for identical securities · Level 2 – other significant observable inputs · Level 3 – significant unobservable inputs The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds’ investments as of September 30, 2009: Valuation Inputs Wells Dow Jones U.S. REIT Index Fund Wells Dow Jones Global RESI Index Fund Level 1 - Quoted Prices $ $ Level 2 - Other Significant Observable Inputs - Level 3 - Significant Unobservable Inputs - - Total $ $ WELLS FAMILY OF REAL ESTATE FUNDS NOTES TO SCHEDULES OF INVESTMENTS (Continued) As of September 30, 2009, all of the securities held by the REIT Index Fund were valued using Level 1 inputs.See the REIT Index Fund’s Schedule of Investments for a listing of the securities valued using Level 1 inputs by industry type, as required by GAAP. The following is a summary of the inputs used to value the Global Index Fund’s investments as of September 30, 2009 by security type, as required by GAAP: Level 1 Level 2 Level 3 Total Common stocks: Australia $
